           Case 1:18-vv-01598-UNJ Document 38 Filed 12/30/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1598V
                                         UNPUBLISHED


    BRENDA SLAY,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: November 18, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


David Charles Richards, Christensen & Jensen, P.C., Salt Lake City, UT, for petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On October 16, 2018, Brenda Slay filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine administered to her on October 17, 2016. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On November 18, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent states that the “[m]edical personnel at the

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:18-vv-01598-UNJ Document 38 Filed 12/30/19 Page 2 of 2



Division of Injury Compensation Programs, Department of Health and Human Services
(DICP), have reviewed the petition and medical records filed in this case. They have
concluded that petitioner suffered GBS following a flu vaccine within the Table time
period, and there is not preponderant evidence that petitioner’s GBS was due to a factor
unrelated to the vaccination.” Id. at 5. Respondent further agrees that the claim meets
the statutory severity requirement because Petitioner experienced sequela of her GBS
for more than six months, and therefore, Petitioner has satisfied all legal prerequisites
for compensation under the Vaccine Act. Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
